OPINION — AG — ** MUNICIPALITY — OPERATION OF UTILITIES ** THE CITY OF WALTERS, OKLAHOMA, IS OPERATING UNDER A CHARTER FORM OF GOVERNMENT. IT OWNS AND OPERATES AN ELECTRIC LIGHT AND POWER PLANT, HAS NO OUTSTANDING BONDED INDEBTEDNESS, AND THE NET EARNINGS OR PROFITS, DERIVED FROM ITS WATER AND LIGHT PLANT, AND OTHER SOURCES OF REVENUE, ARE SUFFICIENT TO PAY ALL COSTS OF CITY GOVERNMENT WITHOUT AN AD VALOREM TAX LEVY. THE CITY IS NOW PROCEEDING WITH A SPECIAL ELECTION FOR THE PURCHASE OF A NEW ENGINE FOR GENERATION OF ELECTRICITY, AND TO OTHERWISE EXPAND ITS SAID LIGHT AND POWER PLANT SYSTEM. THE CITY CHARTER DOES NOT AUTHORIZE THE CITY OFFICIALS TO APPROPRIATE MONIES FROM THE UTILITY FUND TO THE SINKING FUND, AND IN ORDER TO RETIRE THE BONDS, IF VOTED, OUT OF THE NET EARNINGS OR PROFITS FROM THE LIGHT AND WATER PLANT, WITHOUT A TAX LEVY, THE CITY IS NOT PROCEEDING WITH A SPECIAL ELECTION TO AMEND ITS CHARTER . . . I AM OF THE OPINION THAT THE CITY OF WALTERS MAY LEGALLY APPROPRIATE AND SET OUT THE NET EARNINGS, DERIVED FROM THE PLANT TO THE SINKING FUND, FOR SINKING FUND PURPOSES, AND WITHOUT A TAX LEVY, AS LONG AS THE NET EARNINGS ARE SUFFICIENT TO MEET THE REQUIREMENTS. — WE (THE A.G.) AGREED WITH YOUR CONCLUSION. (PUBLIC FUNDS) CITE: 11 O.S. 1130 [11-1130], 62 O.S. 314 [62-314], 62 O.S. 335 [62-335], 62 O.S. 435 [62-435], ARTICLE X, SECTION 27 (FRED HANSEN)